The Court
denied the prayer of the petition. Without
stopping to consider whether the appellate Court has the power to grant the relief prayed, it is plain that petitioner has slept too long upon his rights to have any claim for the interposition of the Court. He has known of the proceedings from the beginning; he does not claim that his consent to the dismissal of the suit was obtained through fraud or mistake, and if the partition made by the commissioners was unwarranted, or took him by surprise, there was ample time for him to make the proper application for relief while the cause remained in the Court below.